EXHIBIT 10.4

RESTRICTED STOCK AGREEMENT

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of _____________,
between TRICO MARINE SERVICES, INC., a Delaware corporation (the “Company”), and
___________ (the “Employee”).

1.

Award.  Pursuant to the TRICO MARINE SERVICES, INC. 2004 STOCK INCENTIVE PLAN
(the “Plan”), as of the date of this Agreement, __________ shares (the
“Restricted Shares”) of the Company’s common stock shall be issued as
hereinafter provided in the Employee’s name subject to certain restrictions
thereon.  Of the Restricted Shares, _______ shares shall be subject to
Time-based Forfeiture Restrictions set forth in Section 2(b) below, and ________
shares shall be subject to Performance-based Forfeiture Restrictions set forth
in Section 2(b) below.  The Restricted Shares shall be issued upon acceptance
hereof by the Employee and upon satisfaction of the conditions of this
Agreement.  The Employee acknowledges receipt of a copy of the Plan and agrees
that this award of Restricted Shares shall be subject to all of the terms and
provisions of the Plan, including future amendments thereto, if any, pursuant to
the terms thereof.  

2.

Restricted Shares.  The Employee hereby accepts the Restricted Shares when
issued and agrees with respect thereto as follows:

(a)

Forfeiture Restrictions.  The Restricted Shares may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of to the extent then subject to the Forfeiture Restrictions, and in
the event of termination of the Employee’s employment with the Company for any
reason other than as provided in Section 2(b), the Employee shall, for no
consideration, forfeit to the Company all Restricted Shares then subject to the
Forfeiture Restrictions.  The prohibition against transfer and the obligation to
forfeit and surrender Restricted Shares to the Company upon termination of
employment are herein referred to as the “Forfeiture Restrictions.”  The
Forfeiture Restrictions shall be binding upon and enforceable against any
transferee of Restricted Shares.  

(b)

(i)

Lapse of Time-based Forfeiture Restrictions.  The Time-based Forfeiture
Restrictions shall lapse as to the Restricted Shares in accordance with the
following schedule provided that the Employee has been continuously employed by
the Company from the date of this Agreement through the lapse date:





--------------------------------------------------------------------------------




Number of Full Years
From the Date of This Agreement

 

Percentage of Total Number of
Restricted Shares Granted as to Which
Forfeiture Restrictions Lapse

3

          

100%

(ii)

Lapse of Performance-based Forfeiture Restrictions.  The Performance-based
Forfeiture Restrictions shall lapse as to the Restricted Shares in accordance
with the following schedule provided that the Employee has been continuously
employed by the Company from the date of this Agreement through the lapse date:

Performance Level

 

Average 3-yr Share Price
(daily close)(2)

 

Portion of
Performance Shares Vested

 

          

 

          

 

Below Threshold

 

Less than $34.43

 

0

Threshold(1)

 

$34.43

 

20%

Above Expectations

 

$40.54

 

100%

———————

(1)

Threshold is based on an average annualized share price appreciation of 4.5%
over the grant date price of $32.16 in order to achieve threshold vesting.
 Above Expectations is based on an average annualized share price appreciation
of 15% over the grant date price of $32.16 to achieve full vesting.  

(2)

In addition, the performance shares have a “vesting acceleration” feature
whereby after the first anniversary of the award, if during any consecutive
20-day trading period, the Company’s average closing share price equals or
exceeds $42.53/share all performance shares become immediately vested. $42.53 is
equivalent to 15% annual share appreciation over a 2 year period.

Notwithstanding the foregoing, if the Employee’s employment with the Company is
terminated by reason of his death or disability (within the meaning of section
22(e)(3) of the Code), the Forfeiture Restrictions shall lapse as to all of the
Restricted Shares then subject to the Forfeiture Restrictions.  

(c)

Certificates.  A certificate evidencing the Restricted Shares shall be issued by
the Company in the Employee’s name, pursuant to which the Employee shall have
all of the rights of a shareholder of the Company with respect to the Restricted
Shares, including, without limitation, voting rights and the right to receive
dividends (provided, however, that dividends paid in shares of the Company’s
stock shall be subject to the Forfeiture Restrictions).  The Employee may not
sell, transfer, pledge, exchange, hypothecate or otherwise dispose of the stock
until the Forfeiture Restrictions have expired (except with regard to a
“qualified domestic relations order”), and a breach of the terms of this
Agreement shall cause a forfeiture of the Restricted Shares.  The certificate
shall contain an appropriate endorsement reflecting the Forfeiture Restrictions.
 The certificate shall be delivered upon issuance to the Secretary of the
Company or to such other depository as may be designated by the Committee as a
depository for safekeeping until the forfeiture of such Restricted Shares occurs
or the Forfeiture Restrictions lapse





-2-




--------------------------------------------------------------------------------

pursuant to the terms of the Plan and this award.  On the date of this
Agreement, the Employee shall, if required by the Committee, deliver to the
Company a stock power, endorsed in blank, relating to the Restricted Shares.
 Upon the lapse of the Forfeiture Restrictions without forfeiture, the Company
shall cause a new certificate or certificates to be issued without legend
(except for any legend required pursuant to applicable securities laws or any
other agreement to which the Employee is a party) in the name of the Employee in
exchange for the certificate evidencing the Restricted Shares.

(d)

Corporate Acts.  The existence of the Restricted Shares shall not affect in any
way the right or power of the Board of Directors of the Company or the
shareholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of debt or equity securities, the dissolution or liquidation of the Company or
any sale, lease, exchange or other disposition of all or any part of its assets
or business or any other corporate act or proceeding.  The prohibitions of
Section 2(a) hereof shall not apply to the transfer of Restricted Shares
pursuant to a plan of reorganization of the Company, but the stock, securities
or other property received in exchange therefor shall also become subject to the
Forfeiture Restrictions and provisions governing the lapsing of such Forfeiture
Restrictions applicable to the original Restricted Shares for all purposes of
this Agreement and the certificates representing such stock, securities or other
property shall be legended to show such restrictions.

3.

Withholding of Tax and Tax Elections.  To the extent that the receipt of the
Restricted Shares or the lapse of any Forfeiture Restrictions results in
compensation income or wages to the Employee for federal, state, or local income
tax purposes, the Employee shall deliver to the Company at the time of such
receipt or lapse, as the case may be, such amount of money as the Company may
require to meet its obligation under applicable tax laws or regulations.  The
Employee may elect with respect to this Agreement to surrender or authorize the
Company to withhold shares of stock of the Company (valued at their Fair Market
Value on the date of surrender or withholding of such shares) to satisfy any tax
required to be withheld by reason of compensation income resulting under this
Agreement.  An election pursuant to the preceding sentence shall be referred to
herein as a “Stock Withholding Election.”  All Stock Withholding Elections shall
be made by written notice to the Company at its principal executive office
addressed to the attention of the Secretary.  The Employee may revoke such
election by delivering to the Secretary written notice of such revocation prior
to the date such election is implemented through actual surrender or withholding
of shares of stock of the Company.  If the Employee fails to pay the required
amount to the Company or fails to make a Stock Withholding Election, the Company
is authorized to withhold from any cash remuneration or stock remuneration,
including withholding any Restricted Shares distributable to the Employee under
this Agreement, then or thereafter payable to the Employee any tax required to
be withheld by reason of compensation income resulting under this Agreement or
the disposition of Restricted Shares acquired under this Agreement.

If the Employee makes the election authorized by section 83(b) of the Internal
Revenue Code of 1986, as amended (the “Code”), the Employee shall submit to the
Company a copy of the statement filed by the Employee to make such election.





-3-




--------------------------------------------------------------------------------

4.

Status of Stock.  The Employee agrees that the Restricted Shares issued under
this Agreement will not be sold or otherwise disposed of in any manner that
would constitute a violation of any applicable federal or state securities laws.
 The Employee also agrees that (i)  the certificates representing the Restricted
Shares may bear such legend or legends as the Committee deems appropriate in
order to reflect the Forfeiture Restrictions and to assure compliance with
applicable securities laws, (ii) the Company may refuse to register the transfer
of the Restricted Shares on the stock transfer records of the Company if such
proposed transfer would constitute a violation of the Forfeiture Restrictions
or, in the opinion of counsel satisfactory to the Company, of any applicable
securities law, and (iii) the Company may give related instructions to its
transfer agent, if any, to stop registration of the transfer of the Restricted
Shares.

5.

Employment Relationship.  For purposes of this Agreement, the Employee shall be
considered to be in the employment of the Company as long as the Employee
remains an employee of either the Company or a parent or subsidiary corporation
(as defined in section 424 of the Code) of the Company.  Nothing in the adoption
of the Plan, nor the award of the Restricted Shares thereunder pursuant to this
Agreement, shall confer upon the Employee the right to continued employment by
the Company or affect in any way the right of the Company to terminate such
employment at any time.  Unless otherwise provided in a written employment
agreement or by applicable law, the Employee’s employment by the Company shall
be on an at-will basis, and the employment relationship may be terminated at any
time by either the Employee or the Company for any reason whatsoever, with or
without cause.  Any question as to whether and when there has been a termination
of such employment, and the cause of such termination, shall be determined by
the Committee, and its determination shall be final.

6.

Notices.  Any notices or other communications provided for in this Agreement
shall be sufficient if in writing.  In the case of the Employee, such notices or
communications shall be effectively delivered if hand delivered to the Employee
at his principal place of employment or if sent by registered or certified mail
to the Employee at the last address the Employee has filed with the Company.  In
the case of the Company, such notices or communications shall be effectively
delivered if sent by registered or certified mail to the Company at its
principal executive offices.

7.

Amendment.  This Agreement may not be modified in any respect by any verbal
statement, representation or agreement made by the Employee or by any employee,
officer, or representative of the Company or by any written agreement unless
signed by the Employee and by an officer of the Company who is expressly
authorized by the Company to execute such document.

8.

Binding Effect.  This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under the
Employee.

9.

Controlling Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas, without regard to conflicts of
laws principles.





-4-




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Employee has executed this
Agreement, all as of the date first above written.

                                                                    

 

TRICO MARINE SERVICES, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Employee

 








-5-


